Title: Thomas Jefferson to William A. Burwell, 19 August 1811
From: Jefferson, Thomas
To: Burwell, William A.


          
                  Dear Sir 
                   
                     Poplar Forest 
                     Aug. 19. 11.
             I am here after a long absence, having been confined at home a month by rheumatism. I thought myself equal to the journey when I sat out, but I have suffered much coming, staying, & shall returning.    
		  if I am not better after a little rest at home, I shall set out for the warm springs.
			 
		  
		   the object of this letter is to inform mrs Burwell that a ring which she left where she washed the morning of leaving Fludd’s is safe & will be delivered to her order or to herself when she passes.
			  I have not seen the President since he came home, nor do I know what has passed with Foster from the fountain head: but thro’ a channel in which I have confidence I learn he has delivered a formal Note in the name of his government declaring that the circumstances of the war
			 oblige them to take possession of the ocean and permit no commerce
                   
                  
                   on it but thro’ their ports. thus
			 their purpose is at length avowed. they cannot from their own resources maintain the navy necessary to retain the dominion of the ocean, and mean that other nations shall be assessed to maintain
			 their own chains. should the king die, as
			 is probable, altho the ministry which would come in, stand so committed to repeal the orders of Council, I doubt if the nation will permit it. for the usurpation of the sea has become a national
			 disease.
			 this state of things annihilates the culture of Tobo except of about 15,000 hhds on the prime lands. 
                  
                  
                  wheat & flour keep up. 
                  
                  it 
                  wheat was @ 9/6 at Richmond ten days ago. I have sold mine here at the Richmond price, abating 2/. but 8/ a bushel has been offered for machined wheat. present me respectfully to mrs Burwell, and accept assurances of affectionate respect & esteem.
          
            Th:
            Jefferson
        